Citation Nr: 1813296	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-06 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the appellant is a surviving spouse for the purpose of eligibility for VA death benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel


INTRODUCTION

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the United States Army and to his family, and his service to his country is greatly appreciated.  The Veteran died in October 2010.  The appellant is seeking entitlement to VA death benefits as the Veteran's surviving spouse.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a January 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  During the pendency of the appeal, jurisdiction was transferred to the RO in Phoenix, Arizona.   

The Board notes that the appellant was scheduled for a videoconference hearing in April 2017.  However, the appellant did not attend her scheduled hearing.  As the record does not contain any additional requests for an appeals hearing, the Board deems the appellant's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702(d)(2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant filed a claim for Dependency and Indemnity Compensation (DIC) in October 2010.  The appellant's DIC claim reflects that the appellant and the Veteran were married in January 1980.  However, the appellant did not submit a marriage certificate of the appellant's and the Veteran's marriage and the record does not contain such certificate.  

The law provides that VA death benefits may be paid to a surviving spouse who was married to a veteran:  (1) one year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C. §§ 1102, 1304 (2012); 38 C.F.R. § 3.54 (2017).  

The term "surviving spouse" means a person who was the spouse of the veteran at the time of a veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of a veteran's death and who has not remarried, lived with another person, or held himself or herself out open to the public to be the spouse of such other person.  38 U.S.C. § 101(3); 38 C.F.R. § 3.50.  

Continuous habitation is generally required, with an exception where the separation was due to the misconduct of, or procured by, the Veteran without fault of the spouse.  38 C.F.R. §§ 3.50(b)(1), 3.53.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b). 

The spouse must be free of fault in the initial separation, and the separation must have been procured by the Veteran or due to his misconduct.  Alpough v. Nicholson, 490 F.3d 1352, 1355 (2007).  The determination of fault, or the absence of fault, is based on an analysis of conduct at the time of separation.  Berger v. Brown, 10 Vet. App. 166, 168 (1997)(citing Gregory v. Brown, 5 Vet. App. 108 (1993)).  

The appellant indicated on the DIC claim form that the appellant and the Veteran did not continuously cohabitate from the date of their marriage to the date of the Veteran's death.  The appellant did not identify a reason for separation on her claim form.  In October 2011, the Appellant stated "I have been living with [the Veteran]  at the time of his death.  I have not married."  In her substantive appeal filed in March 2014, the appellant stated "[t]he reason I checked the box was I living with him at the time of death.  But [the Veteran] was in a rehab center and only was home when given pass.  We were married and only separated when he was on drug binges."  See VA Form 9.  However, the Veteran's treatment records routinely indicated that the Veteran was homeless and separated.  

The Board finds that additional documentation is needed to establish the appellant's eligibility as the Veteran's "surviving spouse" including  a copy the marriage certificate as well as the circumstances of their separation, and whether separation was the fault of the Veteran and if the appellant and Veteran reconciled before his death.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant , and request information relating to her eligibility as a "surviving spouse" for purposes of her current claim.  This request should include securing a certified copy of the appellant and the Veteran's marriage certificate.  

To aid  the appellant to secure these records, provide the appellant with the necessary authorization to secure this record from the applicable state agency.  

If any requested records are not available, or if the search for any such records otherwise yields negative results that fact should be clearly documented in the claims file, and the appellant should be informed in writing.  

2.  Only if it is determined that the appellant is the Veteran's legal widow should the RO also undertake any additional evidentiary development necessary to determine whether the Veteran and the appellant  continuously cohabited up to the time of the Veteran's death.  See 38 C.F.R. §§ 3.52, 3.53 (2017).  

Ask the appellant to provide additional information related to the continuous cohabitation of the appellant and Veteran including any periods of separation and the reason for any periods of separation, and whether the appellant and Veteran reconciled prior to the Veteran's death. 

Please request that the appellant submit evidenciary support, such as lay statements from witnesses and/or documents to support her statements that separation was due to rehabilitation at times.  In this vein, provide the appellant with the necessary authorizations to secure such records.  If any requested records are not available, or if the search for any such records otherwise yields negative results that fact should be clearly documented in the claims file, and the appellant should be informed in writing.    

3.  If the AOJ finds the Appellant is a surviving spouse, the AOJ must then readjudicate the appellant's claim of entitlement to service connection for the Veteran's cause of death on appeal, taking into consideration all relevant evidence associated with the evidence of record since the February 2014 statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

